DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13, 30-32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panin et al. (US 20140200848) in view of Taguchi et al. (US 20150063529).
Regarding claim 11, Panin teaches a method implemented on at least one computing device each of which has at least one processor and storage, the method comprising: 
acquiring first PET data at a time interval (para 40-41); 
acquiring a plurality of correction coefficients, wherein the plurality of correction coefficients include a normalization coefficient corresponding to the first PET data (para 33 and 49), 
correcting the first PET data based on the correction coefficient (para 79); and 
reconstructing an image based on the corrected first PET data (para 81). 
However Panin fails to teach a scale factor corresponding to the first PET data.
Taguchi teaches a scale factor corresponding to an imaging data (para 33 and 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the reconstruction method of Panin with the scaling as taught by Taguchi, since it would provide better images.
Regarding claim 12, Taguchi teaches the normalization coefficient is determined based on a component-based normalization correction method (para 33 and 37).

Regarding claim 30, Panin as modified by Taguchi teaches a system, comprising: at least one non-transitory storage medium including a set of instructions; and at least one processor configured to communicate with the at least one storage media, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: acquire PET data at a time interval; acquire a plurality of correction coefficients, wherein the plurality of correction coefficients include a normalization coefficient corresponding to the PET data, and a scale factor corresponding to the PET data; correct the PET data based on the plurality of correction coefficients; and reconstruct an image based on the corrected PET data(see above).
Regarding claim 31, Panin as modified by Taguchi teaches the normalization coefficient is determined based on a component-based normalization correction method (see above).
Regarding claim 32, Panin as modified by Taguchi teaches to acquire the plurality of correction coefficients, the at least one processor is configured to cause the system to: acquire a single count rate at the time interval; and acquire the plurality of correction coefficients corresponding to the single count rate (see above).
 Regarding claim 40, Panin as modified by Taguchi teaches a non-transitory computer readable medium storing instructions, the instructions, when executed by a computing device, causing the computing device to implement a method, comprising: acquiring PET data at a time interval; acquiring a plurality of correction coefficients, wherein the plurality of correction coefficients include a normalization coefficient corresponding to the PET data, and a scale factor corresponding to the PET data; correcting the PET data based on the plurality of correction coefficients; and reconstructing an image based on the corrected PET data (see above).


Allowable Subject Matter
Claims 14-19 and 33-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 14-19 and 33-38, the prior art fails to teach acquiring the plurality of correction coefficients corresponding to the single count rate includes: determining a relationship between the single count rate and the plurality of correction coefficients; and determining the plurality of correction coefficients corresponding to the single count rate based on the relationship between the single count rate and the plurality of correction coefficients as claimed in claims 14 and 33.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13, 30-32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10429525. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/HOON K SONG/Primary Examiner, Art Unit 2884